DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation of the tab(s) being downwardly angled has previously been established in the claim from which it depends.  The limitation of the tab being parallel cannot be claimed as the tab is already established as having an angle.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn et al., U.S. Patent 7,975,448 in view of Platt, U.S. Patent Application Publication 2006/0010811.
Regarding claim 1, Jahn discloses a ceiling grid system comprising: a plurality of grid members (12), each grid member comprising a bulb, a web, and a flange (see Figures); and a plurality of wall support brackets (10), each wall support bracket comprising an upper flange (16), a vertical back (18), and a lower flange (14) having at least one tab (20) configured to engage and retain the flange of each grid member, but does not disclose specifically wherein the at least one tab is inclined downward toward the lower flange.  Platt teaches tabs (61) on a lower flange of a ceiling structural member which is inclined downward toward a grid member flange (paragraph 33).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a tab biased downward for a more secure hold of the ceiling grid member.  The phrase “configured to engage and retain” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Jahn discloses a ceiling grid system wherein the vertical back and the lower flange of each of the plurality of wall support brackets are substantially perpendicular (see Fig. 3).  
Regarding claim 3, Jahn discloses a ceiling grid system further comprising: a plurality of retaining features (22) formed in the upper flange of each wall bracket, wherein each retaining feature engages and retains the bulb of a grid member (see Fig. 2).  
Regarding claim 4, Jahn discloses a ceiling grid system wherein the retaining features are configured to retain the bulb of each grid member on opposing sides of the bulb (see Fig. 2).  The phrase “configured to retain” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 5, Jahn discloses a ceiling grid system wherein the retaining features prevent lateral movement of the grid members (see Fig. 2, for example).  
Regarding claim 6, Jahn discloses a ceiling grid system wherein the retaining features prevent rotation of the grid members (see Fig. 2, for example).  
Regarding claim 7, Jahn discloses a ceiling grid system wherein a portion of the upper flange (22) of each wall support bracket extends downwardly.  
Regarding claim 8, Jahn discloses a ceiling grid system wherein a height between the portion of the upper flange of each wall support bracket that extends downwardly and the lower flange is less than a height of the grid members (see Fig. 2).  
Regarding claim 9, Jahn discloses a ceiling grid system wherein the grid members rest on the lower flange of the plurality of wall support brackets (see Fig. 2).  
Regarding claim 10, Jahn discloses a ceiling grid system wherein the grid members are retained between the upper flange and the lower flange of the wall support brackets (see Fig. 2, generally).  
Regarding claim 11, Jahn discloses a ceiling grid system wherein the at least one tab is formed using cut portions of the plurality of wall support brackets (see Figures).  
Regarding claim 12, the prior art as modified discloses a ceiling grid system wherein the at least one tab is substantially parallel to the lower flange or inclined downward toward the lower flange (Platt paragraph 33; see figures).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections toward new limitation above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633